DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 4 requires the bar main body to be at least partially disposed in the recess.  How can the bar main body and the recess be separated from one another when the bar main body is disposed in the recess?  For examination purposes, claim 6 will be interpreted as being partially separated from one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 2013/0244808).
	Regarding claim 1, Bennett et al. discloses a golf club head having a hollow portion therein.  The club head includes a striking face, crown portion, and sole portion.  The sole portion is provided with a recess 211 in the toe-heel direction wherein a reinforcing rod 208 is fixed to the recess and extends in the toe-heel direction (See Figure 25 and Paragraph 0098).
	Regarding claim 2, Bennett et al. discloses the recess being a groove shape depressed toward the hollow portion (See Figure 25).
	Regarding claim 3, Bennett et al. discloses the recess being an opening (See Figure 25).
	Regarding claim 4, Bennett et al. shows the reinforcing rod having a toe-side fixing portion fixed to the tow side and a heel-side fixing portion fixed to the heel side wherein a bar main body is disposed in the recess and extends between the toe-side fixing portion and the heel-side fixing portion (See Figure 25).
	Regarding claim 5, Bennett et al. discloses the entire bar region disposed in the recess (See Figure 25). 
	Regarding claim 8, see the above regarding claim 1.
	Regarding claim 11, Bennett et al. discloses that the reinforcing rod can be removable; therefore, the detachable fixing tool would be the hand of the user.
	Allowable Subject Matter
Claims 7, 9, 10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711